Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 1 of 10 PageID #: 27




                                                             19cv195




                                             Douglas C. Palmer
                                             D


    1/10/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 2 of 10 PageID #: 28
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 3 of 10 PageID #: 29




                                                             19cv195




                                              Douglas C. Palmer


     1/10/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 4 of 10 PageID #: 30
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 5 of 10 PageID #: 31




                                                             19cv195




                                              Douglas C. Palmer


    1/10/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 6 of 10 PageID #: 32
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 7 of 10 PageID #: 33




                                                            19cv195




                                             Douglas C. Palmer
                                             D


     1/10/2019                                /s/Priscilla Bowens
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 8 of 10 PageID #: 34
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 9 of 10 PageID #: 35




                                                              19cv195




                                              Douglas C. Palmer
                                              D


     1/10/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00195-PKC-SMG Document 3 Filed 01/10/19 Page 10 of 10 PageID #: 36
